Citation Nr: 0833166	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  98-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971, and from August 1971 to July 1975.  He also had active 
duty for training with the National Guard from June 9, to 
June 23, 1990.

The Regional Office (RO) originally denied the veteran's 
claim for service connection for a back disability in August 
1994, and he was notified of this determination later that 
month.  He did not file a timely appeal.  The veteran 
subsequently sought to reopen his claim, but service 
connection was again denied in a March 1998 rating decision.  
He filed a timely appeal to the Board of Veterans' Appeals 
(Board) which remanded the case to the RO in order to obtain 
additional evidence in August 1999, and again in August 2003, 
to afford the veteran the opportunity for a hearing.  By 
decision in November 2004, the Board reopened the veteran's 
claim for service connection for a back disability, but 
denied it on the merits.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
Order dated in December 2005, remanded that part of the 
Board's determination that denied service connection for a 
back disability.  By decision in July 2006, the Board again 
remanded the claim for additional development of the record. 

The Board notes that its November 2004 decision also denied 
service connection for a right shoulder disability, a seizure 
disorder, headaches and residuals of a head injury.  The 
veteran did not appeal these determinations to the Court and, 
accordingly, this decision is limited to the issue set forth 
on the preceding page.


FINDINGS OF FACT

1.  Any back problems during service or while on active duty 
for training were acute and transitory and resolved without 
residual disability.

2.  The veteran's current back disability was initially 
documented following service, and there is no competent 
medical evidence to relate it to service.   

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service or active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA; thus, there is no error in the timing 
of the notice.  

In August 2006 and January 2007 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The August 2006 letter also advised the 
veteran of the evidence needed to establish a disability 
rating and an effective date.  The claim was last 
readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service personnel records, records from 
the Social Security Administration, private and VA medical 
records, VA examination reports, lay statements, and the 
veteran's testimony at two hearings, including one before the 
undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing testimony and 
lay statements.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  The 
veteran asserts that his back disability stems from an injury 
he sustained while performing active duty for training in 
June 1990.  He states that he was walking on the tailgate of 
a signal van when he slipped and fell.  He claims that he hit 
his head and that he hurt his back in this accident.  

A sick slip dated June 23, 1990, during the relevant period 
of active duty for training, reveals that the veteran had 
been injured in the line of duty and that his right shoulder, 
head and back were to be checked.  

In a statement received in February 1998, B.C. related that 
she witnessed the veteran fall on a tailgate of a radar truck 
in June 1990.  L.S. reported in October 1998 that he was 
aware of the fact that the veteran was injured in June 1990.  
In a statement dated in January 2000, A.F. indicated that he 
helped the veteran get up from a fall he sustained at the 
rear of a van at the tailgate.  He reported that he helped 
the veteran up from his back.

A history of a trauma was noted on a VA medical record dated 
in June 1990.  A private medical record dated in May 1991 
reveals that the veteran was referred to physical therapy 
with a diagnosis of possible left L5 facet syndrome.  An 
examination revealed the veteran had stretching discomfort 
during flexion of the back, and muscular tightness and 
stretching pain of the cervical spine.  A VA medical record 
dated in March 1999 reflects that the veteran contacted a VA 
clinic and requested X-ray studies for his low back to 
determine why his back hurt.  He mentioned that he had fallen 
in 1990.  

In September 2000, a VA physician wrote that he had reviewed 
the medical records of the veteran.  He noted that the 
initial incident that led to the veteran's current state of 
disability was due to a fall while he was in the National 
Guard.  He stated that the veteran jumped from a ladder on a 
van to the tailgate of a truck, slipped and fell to the 
ground.  The physician related that the veteran landed on his 
back, hitting hardest on his head and right shoulder.  He 
claimed that the veteran was initially semi-conscious.  He 
also stated that the veteran went to sick call, but the unit 
was closing down and the veteran did not receive any medical 
treatment.  The veteran was reportedly seen a few days later 
at a VA clinic for complaints including low back pain.  The 
physician further noted that the veteran had a motorcycle 
accident in March 1991

On VA examination of the spine in November 2001, the veteran 
stated that he had fallen on the back of a truck in 1990 and 
that he had experienced back pain since that time.  Following 
an examination, the diagnoses were enlarged C7 spinous 
process, etiology not determined, no specific disease found 
on X-ray study; tenderness from D3 to D6 area of the dorsal 
spine, with the paravertebral muscle area probably secondary 
to the injury, with degenerative changes noted on X-ray 
study; and tenderness of the L5 paravertebral muscle area 
with limitation of motion and degenerative changes noted on 
X-ray study.

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence, 
including a May 2008 opinion of a VA orthopedic specialist.  

Initially, while the veteran has attributed his back 
disability to an incident that allegedly occurred on active 
duty for training, the Board points out that although the 
veteran was seen for complaints referable to his low back in 
October 1972, the spine was evaluated as normal on the 
separation examination in April 1975.  

Private medical records reveal that the veteran was seen by a 
chiropractor beginning in January 1991 for treatment of 
injuries sustained in an industrial accident the previous 
day.  It was reported that the veteran's complaints included 
neck pain and upper back pain.  An examination revealed 
abnormalities of the cervical spine and thoracic spine.  The 
veteran was seen by a private physician in May 1991 for 
complaints including low back pain and neck pain.  It was 
noted that his pain began approximately in March 1991 when he 
was involved in an altercation at work, and he fell and 
landed on his knee.  

The veteran underwent electrodiagnostic tests at a private 
facility in June 1991.  It was noted that the veteran had a 
Workman's Compensation case involving his neck and back.  It 
was indicated that he had a January 1991 injury.  A 
functional capacity assessment in June 1991 shows that the 
veteran had been injured in March of that year when he 
tackled an inmate and landed on concrete.  His past medical 
history was significant for a fall in January 1991 when he 
slipped on water and injured his upper back and neck.  

The veteran was examined by a private physician in March 
1993.  He related that about two years earlier, he injured 
his back at work when he slipped on a wet floor.  He said he 
felt his neck pop and that he had severe pain in the low back 
area at the same time.  The report indicates that the veteran 
had been in good health all his life until the accident.  

When hospitalized by the VA in November 1993 for unrelated 
complaints, an examination showed no deformities of the back.  
It was reported on a VA aid and attendance examination in 
February 1999, that the veteran's medical problems included 
head and shoulder injuries from a fall in 1990.  There was no 
mention of any problems involving the back. 

In April 2008, the Board referred the veteran's claims folder 
to a VA orthopedic specialist for an opinion regarding the 
relationship between his current back disability and service.  
The report was received by the VA in May 2008, and the Board 
furnished the veteran and his attorney a copy of it.  They 
were provided an opportunity to submit additional evidence, 
but no further response was received.

In the May 2008 opinion, the physician observed that the sick 
slip of June 1990 showed no direct evidence that the veteran 
had sustained a back injury from his fall.  There was no 
objective evidence in the veteran's record revealing any 
diagnosis or treatment of a back injury from the fall.  He 
commented that the best objective evidence for a back injury 
was contained in a March 1993 report from a private physician 
noting that the veteran's back injury had been sustained 
while working as a prison guard.  Additional evidence 
negating a claim for the veteran's current back disability 
being related to service included the VA treatment reports 
from 1992 to 2006.  He stated that these records are negative 
for complaints, diagnoses or treatment for a back disorder.  
He also mentioned the September 2000 opinion from the VA 
physician, and felt that it was speculative and did not 
provide objective evidence that the veteran's back problems 
were directly related to his time in service.  Accordingly, 
he concluded that there was no direct objective clinical 
evidence showing that the veteran injured or aggravated his 
back during military service.  

The statements by those who claimed to have witnessed the 
veteran's fall during his period of active duty for training 
are also of minimal probative value.  While witnesses are 
competent to describe what they observed, their statements 
reflect merely that they saw the veteran had fallen.  The 
fact remains, however, that even if the veteran did fall, the 
statements do not mention that the veteran had any complaints 
pertaining to his back at that time.  

The Board acknowledges that a VA physician reportedly 
reviewed the veteran's medical records in September 2000, and 
stated that the veteran had fallen on active duty for 
training in June 1990 and landed on his back.  While 
purportedly based on a review of medical records, it is clear 
that the statements regarding the onset of the veteran's back 
disability were predicated on a history provided by the 
veteran.  

In this regard, the veteran and his wife have reported that 
his June 1990 fall rendered him semiconscious, he began 
having seizures shortly thereafter, and had continuing back 
pain since the fall.  However, the record shows no seizures 
until following the motorcycle accident in 1993 and no 
complaints of back pain when he presented for treatment of 
right shoulder pain in June 1990.  Additionally, he denied 
any prior back problem when seen for treatment of work-
related injuries.  In fact, in a private medical record dated 
in 1993, the veteran reported he had been in good health 
until his 1991 work-related accident.  Such is clearly 
contrary to the statement by the September 2000 examiner who 
noted that the veteran was discharged from the National Guard 
in 1992 probably due to the "major neurological deficits" 
resulting from the head trauma in June 1990.  However, the 
veteran's personnel records indicate he was discharged from 
the National Guard due to his left knee disability.

That examiner also noted that the veteran had a motorcycle 
accident in 1991 resulting in a left knee injury but no head 
injury.  However, the evidence actually reveals that the 
veteran injured his left knee in March 1991 at work, not in a 
motorcycle accident.  The motorcycle accident occurred in 
August 1993, shortly prior to the onset of seizures.  The 
examiner further attributed an old right orbital blowout 
fracture noted on a 1999 MRI to the "original accident in 
1990".  However, an MRI and CT scan of the head in January 
1994 were normal, reflecting such fracture occurred sometime 
after January 1994.  Thus, the September 2000 examination 
report contains multiple factual errors with respect to the 
time-line of events and the injuries incurred in the June 
1990 fall.  

That examiner attributed extensive disability, including the 
veteran's back, as being the result of the June 1990 fall.  
However, as explained above, his conclusions have no factual 
predicate in the record, and appear to be based on a history 
supplied by the veteran and his wife, which are not supported 
by contemporaneous medical evidence in the record and are not 
credible.  As such, the September2000 opinion by the VA 
examiner is entitled to no probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative).  
Moreover, any medical opinion in the record based upon the 
veteran's or his wife contention that the onset of disability 
was the June 1990 fall is entitled to no probative value as 
their contentions are not credible.  

In contrast, the May 2008 specialist opinion thoroughly 
addressed the evidence of record, and provided a rationale 
for his opinion.  The Board, accordingly, attaches the 
greatest weight to the May 2008 opinion, and concludes that 
the preponderance of the evidence is against the claim for 
service connection for a back disability.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for a back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


